Citation Nr: 1723568	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  06-10 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to generalized anxiety disorder.

2.  Entitlement to service connection for a skin condition, to include as secondary to generalized anxiety disorder.

3.  Entitlement to service connection for a low back condition, to include as secondary to generalized anxiety disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 22, 2011.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2004, the RO denied service connection for a back condition.  

In May 2005, the RO denied a TDIU.  In September 2011, the TDIU was granted effective from June 22, 2011.  Therefore, the claim is limited to entitlement prior to that date.

In July 2013, the RO denied service connection for a gastrointestinal condition and a skin condition.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in support of his TDIU and back claims at a videoconference hearing in April 2012.  A copy of the hearing transcript is of record.  He did not request a hearing when he appealed the denial of the gastrointestinal and skin conditions.



The Board previously remanded the claim for a back condition in July 2012 and August 2014.  It denied the TDIU claim in April 2016.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded that issue back to the Board in January 2017 for action consistent with the terms of the JMR.

The issue of entitlement to service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Seborrheic dermatitis is not etiologically related to service, and is not proximately due to or aggravated by a service-connected disability.

2.  Intervertebral disc syndrome, status post laminectomy, is aggravated by generalized anxiety disorder.

3.  Prior to June 22, 2011, the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for intervertebral disc syndrome, status post laminectomy, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

3.  The criteria for a TDIU prior to June 22, 2011, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Skin Condition

VA treatment records and examination reports reflect diagnoses of seborrheic dermatitis dating back to March 2004.  Therefore, a current disability has been established.

As to whether the condition is related to service, the Veteran reported during a July 2013 VA examination that his skin condition began in service because of his nerves.  However, service treatment records are negative for any complaints, treatment, or diagnoses of dermatitis or other similar skin condition during service.  His December 1969 enlistment examination and November 1970 discharge examination were within normal limits.  Given that the Veteran reported and was treated for other medical issues during service, such as gastrointestinal complaints, a nervous condition, and nasal septum issues, it is unlikely that he also experienced a skin condition which was not documented.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Therefore, the "in-service" element of service connection has not been satisfied, and service connection on a direct basis is not warranted.

The Veteran has asserted that his skin condition is secondary to his service-connected generalized anxiety disorder.  An October 2016 VA examination and opinion were obtained to address this contention.  The examiner stated that the cause of seborrheic dermatitis was not known.  However, he noted that sebaceous glands appear necessary for the development of the condition as indicated by predilection for body sites with increased numbers and size of glands.  These glands may play a permissive role in dermatitis by creating a favorable milieu for the grown of Malassezia fungi.  This growth of fungi is related to the sebaceous glands.  As a result, there was no causal effect between generalized anxiety disorder and seborrheic dermatitis.

The examiner further noted that the Veteran's skin was normal during the examination, indicating it was less likely than not that dermatitis was aggravated by the anxiety disorder beyond his natural progression.  The Board also infers that, based on the examiner's description of the process by which seborrheic dermatitis forms, there is no biological mechanism by which anxiety disorder could aggravate dermatitis.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

There is no competent medical evidence to refute this conclusion or to otherwise indicate that the Veteran's skin condition is associated with his service-connected anxiety disorder.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of seborrheic dermatitis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons, service connection for a skin condition as secondary to service-connected anxiety disorder is not warranted. 

B.  Back Condition

The Veteran was diagnosed with post-laminectomy syndrome during a February 2013 VA examination.  A November 2015 VA examination diagnosed intervertebral disc syndrome.  Therefore, a current disability has been established.

The Veteran has not asserted that this condition was incurred in service.  Rather, the evidence clearly reflects that the Veteran injured his back while working as a mail carrier after service.  He contends that this condition is aggravated by his service-connected generalized anxiety disorder.

To that end, the November 2015 VA examiner stated that the Veteran's back pain was accentuated by his anxiety.  This compounded his clinical condition and negatively impacted his "pain level."  The examiner noted that pain was subjective and that every individual rates pain in a context that is not quantifiable on a reliable, reproducible basis.  However, it was as likely as not that this Veteran's anxiety disorder amplified his back pain beyond its physiologic etiology.

Based on the above, intervertebral disc syndrome, status post laminectomy, is aggravated by service-connected anxiety disorder and service connection is warranted on that basis.


II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

During the relevant period, the Veteran was service-connected for generalized anxiety disorder, rated at 70 percent.  He has also been granted service connection for a back disability, as discussed above, and a rating and effective date have yet to be assigned for that condition.  His claim for a gastrointestinal condition is being remanded.  However, the Board will deny a TDIU for the period on appeal for the following reasons. 

For the purposes of TDIU, marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may also be considered to exist when income exceeds the poverty threshold but is earned in an essentially protected environment.  Id.

A review of the record shows several conflicting pieces of evidence regarding the Veteran's employment during the relevant period.  VA records dated August 2003 show the Veteran reported that he had worked at the U.S. Postal Service (USPS) for 14 years in accounting until they closed that division.  This was repeated during an April 2004 VA examination, when he reported being notified one year earlier that his department was closing, and he had been unable to find other work in the post office due to limitations from his back.  The examiner noted that the Veteran was unemployed.  However, in an October 2004 TDIU application form, the Veteran reported that he had stopped working at the post office only as of September 2004.  Moreover, in response to a request for information about his employment, the USPS indicated in February 2005 that the Veteran was still employed as a mail handler.

Similarly, VA records from April 2010 show that the Veteran was volunteering with the Red Cross and was searching for a job.  During a June 2011 VA examination, he stated that he was unemployed.  VA records from July 2011 show the Veteran reported losing three jobs in the last year secondary to his anxiety.  However, during his April 2012 hearing, he and his representative indicated that while he was awarded a TDIU from June 2011, he was working full time and able to hold down a job, and had worked until the end of the year.

Additional statements suggest the Veteran attempted to work at various jobs, but was unable to maintain employment for very long.  In VA records from April 2006, he reported that he was unemployed because of back pain.  In July 2007, he reported being unemployed for one year.  In April 2009, he reported being employed for a year and a half as a clerk at a condominium management company, but was let go due to cost-saving measures, and two months later he reported having problems finding a new job.

Notably, the Veteran's Social Security Administration (SSA) earnings statement has been associated with the claims file.  This statement shows his earnings for each year from 1968 through 2011.  In 2003, he earned $41,650.66.  In 2004, this dropped to $24,382.26.  In 2005, he earned only $4,125.87.  This would appear to represent the period in which the Veteran's employment at the USPS ended.  Notably, his 2005 earnings fall below the poverty level.  Http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.

However, by 2006, his earnings had increased to $12,273.07, which is above the poverty level for that year.  In 2007, he earned to $17,828.92, an increase of $5,555.85 from the prior year.  In 2008, he earned $26,432.00, an increase of $8,603.08.  In 2009, he earned $30,091.34, an increase of $3,659.34.  In 2010, he earned $33,519.69, an increase of $3,428.35.  In 2011, he earned $34,697.78, an increase of $1,178.09.  He was awarded a TDIU effective June 22, 2011.

Put simply, there are many discrepancies in the Veteran's reported work history and it cannot be considered credible, particularly when viewed alongside his SSA earnings statement.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements).  Indeed, his earnings statement shows that, after earning relatively little in 2005, his income from 2006 met the criteria for gainful employment, and his earnings increased by thousands of dollars every year thereafter.  There is no indication that any of Veteran's jobs during this period were in a "protected environment," and the Board would not consider such an assertion by the Veteran to be credible.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009) (the trier of fact must consider whether particular falsehoods in a witness's testimony so undermine his credibility as to warrant disbelieving the rest of his testimony).

In a February 2017 TDIU application form, the Veteran reported that he had worked at the U.S. Postal Service (USPS) until September 2004, worked at Macy's part-time in 2005, worked at Chevron in 2006 and 2007, a condominium association from 2008 to 2010, and at the Red Cross from August 2010 through October 2011.  Although specific months were not provided for the jobs held from 2006 to before August 2010, this history indicates that the Veteran was actually working regularly during these years, particularly when viewed alongside his earnings history.

To the extent that the Veteran did not have gainful employment in 2005, his statements that this is due to his service-connected disabilities are not credible, for the reasons noted above.  Moreover, while private examiners from December 2015 and March 2017 concluded that the Veteran could not secure and follow gainful employment after 2004, these opinions are not probative as they are based on an employment history provided by the Veteran, which is not credible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value).  Moreover, neither examiner addresses the fact that the Veteran's earnings increased substantially year after year from 2005 to 2011.

In sum, there is no credible evidence that the Veteran's service-connected disabilities precluded him from obtaining and maintaining gainful employment prior to June 22, 2011, and a TDIU for that period is not warranted.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 556 U.S. 396 (2009).  No such deficiency was identified in the January 2017 JMR for the Veteran's TDIU claim.  Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's skin and back conditions.  For the reasons outlined above, examinations to address the occupational impact of the Veteran's service-connected conditions for his TDIU claim are not necessary.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Service connection for a skin condition is denied.

Service connection for intervertebral disc syndrome, status post laminectomy, is granted.

A TDIU prior to June 22, 2011 is denied.


REMAND

Additional development is necessary with respect to the Veteran's claim for service connection for a gastrointestinal condition.

VA records from April 2016 and an October 2016 VA examination reflect diagnoses of gastroesophageal reflux disease (GERD).  The VA examiner stated that GERD was not caused or aggravated by the Veteran's service-connected anxiety disorder.  He stated that the lower esophageal sphincter relaxes to allow food and liquid down to the stomach, and then closes again.  If this valve relaxes abnormally or weakens, stomach acid can flow back up into the esophagus, causing heartburn.  For this reason, there is no causal relationship between GERD and generalized anxiety disorder, and it is less likely than not that GERD is aggravated by anxiety.  The Board also infers that, based on the examiner's description of the process by which GERD forms, there is no biological mechanism by which anxiety disorder could aggravate GERD.

However, the examiner did not address findings in service in which the Veteran was seen for complaints of vomiting and diarrhea in April 1970.  Such an opinion is necessary in light of the current diagnosis and this in-service event.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who provided the October 2016 VA esophageal examination.  The examiner should review the file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed GERD is etiologically related to service.

Although the examiner should review the file, his attention is directed to the following evidence:

a.  A December 1969 enlistment examination was within normal limits.

b.  In April 1970, the Veteran was treated for vomiting and diarrhea.  He was diagnosed with a viral syndrome.

c.  A November 1970 discharge examination was within normal limits.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the October 2016 examiner is not available, then forward the claims file to another appropriate examiner, who must comply with the above instructions.  If any examiner determines that a new examination is necessary to provide the requested opinion, one must be obtained.

2.  Following completion of the above, readjudicate the Veteran's claims for service connection for a gastrointestinal disability.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond.  Then return the matter to the Board for further adjudication, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


